925 F.2d 1456Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin W. BARFIELD, Petitioner-Appellant,v.John T. HADDEN, Warden, Respondent-Appellee.
No. 90-6339.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 22, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-89-742-HC)
Calvin W. Barfield, appellant pro se.
Richard Bruce Conely, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Calvin Barfield appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Barfield's action raised various challenges to his confinement at the Federal Correctional Institution at Butner, North Carolina, for mental evaluation.  The district court record produced from petitioner's criminal action reveals that Barfield was eventually found competent to stand trial and subsequently convicted by a jury of interstate transportation of forged checks.  Since Barfield was found to be competent and is now incarcerated pursuant to his conviction, we view his petition, which does not seek damages but only release, to be moot.    See generally United States v. Martin-Trigona, 767 F.2d 35 (2d Cir.1985).


2
Accordingly, the decision of the district court is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.